DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 10643171 B1) in view of JP2006206225 (cited in IDS) to Tetsuya as represented by a translation (hereinafter “Tetsuya Translation”, Translation made using EPO portal) and Stevens (US 20150193731 A1).
Regarding claim 1, Zhang discloses:

	an absence recognition unit which recognizes that a user becomes absent from a residence (fig. 2 240, column 2 55);
	a delivery request acceptance unit which accepts first delivery request information for requesting to deliver an article to the user using the residence as a delivery destination (column 2 53-55 example delivery area may be a bounded physical area based on the physical address provided by the user); and
	a delivery destination change unit which transmits (fig. 2 260), when the delivery request acceptance unit accepts the first delivery request information and the absence recognition unit recognizes that the user becomes absent from the residence at a scheduled delivery date and time to the residence based on the first delivery request information (fig. 2 220 delivery time window, fig. 2 2 240 user is outside delivery area), second delivery request information generated by changing the delivery destination in the first delivery request information from the residence (fig. 2 260 changed to user location)

Zhang fails to disclose:
0) the delivery system is communicatively coupled to a vehicle used by the user

2) a vehicle position recognition unit which recognizes a position of the vehicle;
3) the delivery location being changed to the vehicle the position of which is recognized by the vehicle position recognition unit to a delivery company system.
4) the absence recognition unit recognizes that the user of the vehicle becomes absent form the residence by referring to a schedule book in which a schedule of the user is recorded and which is received from the user terminal via a communication network.

However Tetsuya Translation discloses:
0) the delivery system is communicatively coupled to a vehicle used by the user (see fig. 1, paragraph 24, paragraph 34, paragraph 62)
1) the user is a user of a vehicle (paragraph 16 recipient has a vehicle for instance a general passenger car)
2) a vehicle position recognition unit which recognizes a position of the vehicle (paragraph 24 GPS data is collected related to the vehicle);
3) the delivery location being changed to the vehicle the position of which is recognized by the vehicle position recognition unit to a delivery company system (paragraph 31 the delivery is placed in the trunk when the recipient is absent).

It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Zhang by using a vehicle as the alternative location when a user is away from home. The motivation for the combination is to enable reliable delivery of goods even when the recipient is absent (paragraph 6).

Zhang as modified fails to disclose and Stevens discloses:
4) the absence recognition unit recognizes that the user of the vehicle becomes absent form the residence by referring to a schedule book in which a schedule of the user is recorded and which is received from the user terminal via a communication network (paragraph 40, paragraph 56 and fig. 3).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang as modified by utilizing calendar data to determine when a user is away. The motivation for the combination is improved flexibility in delivery time/location (paragraph 6).


Regarding claim 3, Zhang further discloses:


Zhang fails to disclose:
1) the delivery location is changed from the residence to the vehicle

However Tetsuya Translation discloses:
the delivery location being changed to the vehicle (paragraph 31 the delivery is placed in the trunk when the recipient is absent).
It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Zhang by using a vehicle as the alternative location when a user is away .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation and Stevens as applied to claim 1 above, and further in view of Endo (US 20190122468 A1).

Regarding claim 2, Zhang as modified fails to disclose and Endo discloses wherein the second delivery request information includes a virtual key for unlocking a door of the vehicle (abstract key information is distributed to a terminal to unlock vehicle, and see paragraph 5 door). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang as modified by providing a virtual key to allow access to vehicles. The motivation for the combination is improved vehicle security (paragraph 5).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation and Stevens as applied to claim 3 above, and further in view of Imaeda (US 20160321604 A1).
Regarding claim 4, Zhang as modified fails to disclose:
4. The delivery system according to claim 3, wherein the CPU functions as a user position recognition unit which recognizes a position of the user; wherein the delivery destination change unit transmits, when a distance between the position of the user recognized by the user position recognition unit and the position of the vehicle recognized by the 

However Imaeda discloses CPU unit functioning as a user position recognition unit which recognizes a position of a user (fig. 8 s6), wherein the delivery destination change unit transmits when a distance between a position of a user and a position of a delivery destination is within a predetermination distance range (paragraph 48-49). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang by sending delivery confirmations response to criteria. The motivation for the combination is increased chance of meeting a user while maintaining convenience (paragraph 5).
Regarding claim 5, Zhang as modified fails to disclose and Imaeda discloses:
5. The delivery system according to claim 3,wherein the CPU functions as a person-at-home recognition unit which recognizes whether or not a person at home is present in the residence (fig. 8 S8 Yes Branch), wherein the delivery destination change unit transmits, when the person-at-home recognition unit recognizes that the person at home is present in the residence, the delivery destination confirmation information to the user terminal (fig. 8 s9-s10). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang by confirming delivery when a user is home during a delivery window. The motivation for the combination is increased chance of meeting a user while maintaining convenience (paragraph 5).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation and Stevens as applied to claim 3 above, and further in view of Boccuccia (US 20210097486 A1). 
claim 6, Zhang as modified fails to disclose and Boccuccia discloses:
6. The delivery system according to claim 3, wherein the CPU functions as an article-to-be-delivered type recognition unit which recognizes a type of the article (paragraph 41), wherein the delivery destination change unit transmits, when the article-to-be-delivered type recognition unit recognizes that the article to be delivered is an article to be delivered of a predetermined type (paragraph 41 e.g. flowers), the delivery destination confirmation information to the user terminal (fig. 8 820). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang as modified by allowing packages to be delivered into different parts of the vehicle based on type. The motivation for the combination is to provide adequate protection to parcels (paragraph 41).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.